The district court ordered the payment of wages to the seamen until the return of the Hazard to Philadelphia, deducting the sums they had earned or received after they were taken from the Hazard and until their return to Philadelphia. From this decree the respondents appealed to the circuit court of the L'nited States for the district of Pennsylvania. and the appeal was heard by the Honourable Judge WASHINGTON, at the April sessions, 1S07. The decree of the district court was affirmed. [Case unreported.]
NOTE. By the result of the case of Sing-gstrom et al. v. The Hazard, it must he perceived, that the allegations in the respondent's answer were not satisfactorily proved. One of the mariners (I think rather the carpenter) acknowledged the receipt of a sum of money, while he was a prisoner, for work in the way of his trade, which was credited to the owners of the Hazard. A conduct so unneutral and base ns that of entering on hoard a privateer, would have met with the discouragement with whicli such misdemeanors of our seamen have always been treated. Few instances of this kind have ever appeared in proof. I have constantly denied wages, where the facts have, in any reasonable degree, been made out. In one or two cases it has appeared, that seamen of belligerents have been concea led in American ships, and opportunity afforded of escaping from their duty. I have deemed it incumbent on me to discountenance such illegal and improper acts, though they have not often occurred. In one case. I would not decree wages to such deserters; holding the contract, under such circumstances illegal: and not entitled to the aid of tli<> court for its execution. If it were attended (as in the same case it was) with additional misconduct of unlawfully discharging the articled seamen, for the purpose of admitting the deserters at low wages. 1 have decreed wages for the voyage, to the seamen thus unlawfully discharged. No such practices, evidently reprehensible. ought to receive the support or countenance of a neutral court; whose duty it is. so far as it has power, to compel, by all the means it possesses, fair and impartial conduct in the citizens of a neutral country. Those who preserve a candid and irreproachable neutrality, have the stronger claims on belligerents for justice. It is no argument against doing right, that others do wrong. But it is an old maxim, both of law and reason, that he who seeks justice, should do it. It is often attempted to defeat the effect, and legal intent of the rule, that “mariners unlawfully discharged, or taken away by the vis major shall be paid full wages.” by insisting, that mariners so discharged, or taken away, shall la* bound to earn wages, and seek opportunities of so doing. This has never been considered as any legal objection to that rule. In the first instance, the payment of full wages is not only enjoined, by the maritime laws, as due by the contract, but it operates as a mulct, to punish the act of unlawful discharge: and to deter others from the like breaches of contract. It also proves the rule, that “equality is equity." The sailor forfeits by his desertion or malfeazance. and the master or merchant pays for his violations of the agreement. He who does the first wrong, is, on every principle, answerable for all consequences. In the latter case (seamen taken away) it is not often that those who are by force abstracted from their-service, can obtain opportunities of profitably employing themselves. It is enough that they account for their earnings, if they obtain wages. If enquiries were permitted, to shew that they might have earned wages, controversies would be both perplexing, and endless. However severe it may seem, to those who seek for principles, only in individual gains or losses, the maritime laws view these subjects not only as they relate to contracts of individuals. but as they affect the general interests. *226of commerce, and the policy of maritime states. If neutral seamen, particularly, when carried off by belligerents, did not look to a recovery of wages when liberated, it would be a great temptation to many of them to indemnify themselves by entering on board privateers, or other belligerent ships. This offence they should not be incited to commit, by a privation of what their contracts entitle them to, when their ceasing to serve is not occasioned by their own, but by the act of another, whose power they could not resist. Seamen thus compelled by necessity, and elicited by hopes of gain, would assist (as do all renegades) the more willingly, in depredations on their own countrymen. Deprived of motives to return home, or deterred by fear of punishment, they would remain in foreign service; and thus commerce would also suffer, by a diminution of the numbers required for its prosperity. The national defence, too. might be enfeebled by their absence, if naval operations were required; and it is for this, quite as much as for commercial advantages, that the policy of maritime states encourages and protects seamen. The laws of such states, and the policy of their governments, by every means and inducement, invite mariners, whose erratic life weakens or extinguishes local attachments, to return to their country, and remain in its service: in peace, for its commercial wealth and prosperity: in war and danger, for its surest defence and protection.